The plaintiff relies on item 6 of Timothy Revis' will, which is as follows: "It is my special wish, and she has agreed thereto, that inasmuch as I have made Mary Sue Dalton the beneficiary under my government compensation certificate, that she turn over to my executor hereinafter named the sum of five hundred ($500) dollars to be used for the care and living expenses of the said Annie Mitchell, and that the remaining sum of my compensation certificate shall be used by the said Mary Sue Dalton in paying the installments due under mortgages against my home place, which eventually will become the property in fee simple of the said Mary Sue Dalton."
As to War Risk Life and Disability Insurance, sec. 73 A.L.R., 319.
Plaintiff contends that defendant holds the fund under the will in trust to pay the bond secured by deed of trust which he holds on the "home place." We cannot so hold. It is alleged that the Government Compensation Certificate approximately amounted to $1,000. The record discloses that there were other bonds than plaintiff's secured by the deed of trust. The complaint alleges that plaintiff's indebtedness is "one of the obligations."
As grounds for demurrer, the defendant, in substance, contends (1) That "the plaintiff has not legal capacity to sue." C. S., 511 (2); as there arises no relationship as creditor and debtor between plaintiff and defendant; (2) that on the face of the complaint, if plaintiff's contention is correct, it was the executor's right and duty to recover assets. C. S., 170; (3) that on the face of the complaint it appears "There is a defect of parties plaintiff or defendant." C. S., 511 (4) It is well settled in this jurisdiction that if there is a defect of material parties, the defendant must take advantage of the same by demurrer if the defect appears from the complaint, and if not, by answer. Otherwise, he will be deemed to have waived such objection.
In N.C. Practice and Procedure in Civil Cases (McIntosh), p. 451, part sec. 441, speaking to the subject, we find: "If it appears upon the complaint that there is a defect of parties, plaintiff or defendant, objection is taken by demurrer, and for such defect not so appearing objection is taken by answer. The defect does not refer to the want of some legal *Page 251 
capacity of a party, but to the omission of some who should have been joined either as plaintiffs or defendants. A distinction is made between necessary and proper parties, as to the effect of the demurrer, in that a necessary party must be joined, and a proper party may be joined, if the court deems it advisable." Lanier v. Pullman Co., 180 N.C. 406; Yonge v.Ins. Co., 199 N.C. at p. 17; Wiggins v. Harrell, 200 N.C. 336. For the reasons given the judgment of the court below is
Affirmed.